                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF WISCONSIN
                                      GREEN BAY DIVISION


JESUS QUINONES,
on behalf of himself and
all others similarly situated,                              Case No. 21-cv-995

                Plaintiff,                                  COLLECTIVE AND CLASS
          v.                                                ACTION PURSUANT TO
                                                            29 U.S.C. §216(b) AND
EXTREME CUSTOMS, LLC                                        AND FED. R. CIV. P. 23
2175 South Koeller Street
Oshkosh, Wisconsin 54902                                    JURY TRIAL DEMANDED

          and

TYLER REILLY
2175 South Koeller Street
Oshkosh, Wisconsin 54902

                Defendants



                                          COMPLAINT



                                   PRELIMINARY STATEMENT

          1.    This is a collective and class action brought pursuant to the Fair Labor Standards

Act of 1938, as amended, (“FLSA”), and Wisconsin’s Wage Payment and Collection Laws, Wis.

Stat. § 109.01 et seq., Wis. Stat. § 104.01 et seq., Wis. Stat. § 103.001 et seq., Wis. Admin. Code

§ DWD 274.01 et seq., and Wis. Admin. Code § DWD 272.001 et seq. (“WWPCL”) and Fed. R.

Civ. P. 23, by Plaintiff, Jesus Quinones, against Defendants, Extreme Customs, LLC and Tyler

Reilly.

          2.    Plaintiff brings these FLSA and WWPCL claims and causes of action against

Defendants on behalf of himself and all other similarly-situated current and former hourly-paid,



           Case 1:21-cv-00995-WCG Filed 08/25/21 Page 1 of 21 Document 1
non-exempt employees of Defendants for purposes of obtaining relief under the FLSA and

WWPCL for unpaid overtime compensation, liquidated damages, costs, attorneys’ fees,

declaratory and/or injunctive relief, and/or any such other relief the Court may deem appropriate.

       3.      Defendants operated (and continue to operate) an unlawful compensation system

that deprived Plaintiff and all other hourly-paid, non-exempt employees of their wages earned for

all compensable work performed each workweek, including at an overtime rate of pay for each

hour worked in excess of forty (40) hours in a workweek. Specifically, Defendants’ unlawful

compensation system failed to include all forms of non-discretionary compensation, such as

monetary bonuses, commissions, incentives, awards, and/or other rewards and payments, in all

current and former hourly-paid, non-exempt employees’ regular rates of pay for overtime

calculation purposes, in violation of the FLSA and WWPCL.

       4.      Defendants’ deliberate failure to compensate their hourly-paid, non-exempt

employees for hours worked at the proper and legal rate(s) of pay violated federal law as set

forth in the FLSA and state law as set forth in the WWPCL.

       5.      Plaintiff also brings a claim and cause of action against Defendants in his

individual capacity under the WWPCL for purposes of obtaining relief for unpaid wages,

liquidated damages, costs, attorneys’ fees, declaratory and/or injunctive relief, and/or any such

other relief the Court may deem appropriate, as a result of Defendants’ failure to pay Plaintiff

earned and agreed-upon commissions during his employment with Defendants.




         Case 1:21-cv-00995-WCG Filed 08/25/21 Page 2 of 21 Document 1
                                 JURISDICTION AND VENUE

       6.      This Court has original federal question jurisdiction under 28 U.S.C. § 1331

because this case is brought under the FLSA, 29 U.S.C. §§ 201, et seq.

       7.      This Court has supplemental jurisdiction, pursuant to 28 U.S.C. § 1367, over the

state law claims, Wisconsin’s Wage Payment and Collection Laws, Wis. Stat. § 109.01 et seq.,

Wis. Stat. § 104.01 et seq., Wis. Stat. § 103.001 et seq., Wis. Admin. Code § DWD 274.01 et

seq., and Wis. Admin. Code § DWD 272.001 et seq., because they are so related in this action

within such original jurisdiction that they form part of the same case or controversy under Article

III of the United States Constitution.

       8.      Venue in this district is proper pursuant to 28 U.S.C. § 1391(b) and (c), because

Defendants do business, and have substantial and systematic contacts, in this District.

                                  PARTIES AND COVERAGE

       9.      Plaintiff, Jesus Quinones, is an adult male resident of the State of Wisconsin with

a post office address of 134 North Western Avenue, Neenah, Wisconsin 54956.

       10.     Plaintiff’s Notice of Consent to Join this collective action pursuant to 29 U.S.C.

§ 216(b) is contemporaneously filed with this Complaint (ECF No. 1).

       11.     Defendant, Extreme Customs, LLC, was, at all material times herein, an entity

doing business in the State of Wisconsin with a principle office address of 2175 South Koeller

Street, Oshkosh, Wisconsin 54902.

       12.     Defendant Extreme Customs sells vehicle accessories.

       13.     Defendant Extreme Customs does not sell automobiles, trucks, or farm

implements to the general public and/or ultimate purchasers.




         Case 1:21-cv-00995-WCG Filed 08/25/21 Page 3 of 21 Document 1
       14.     Defendant Extreme Customs does not sell trailers, boats, snowmobiles, other

recreational vehicles, or aircraft to the general public and/or ultimate purchasers.

       15.     Defendant Tyler Reilly owns, operates, and manages Defendant Extreme

Customs.

       16.     During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all other hourly-paid, non-exempt employees reported directly to

Defendant Reilly.

       17.     During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff performed compensable work as an hourly-paid, non-exempt employee in

the position of Sales Associate for Defendants’ benefit, on Defendants’ behalf, and/or with

Defendants’ knowledge at location(s) that were owned, operated, and managed by Defendants.

       18.     During the relevant time periods as stated herein, Defendant Extreme Customs

was engaged in “commerce” and/or its employees were engaged in “commerce,” as that term is

defined under the FLSA.

       19.     During the relevant time periods as stated herein, Defendant Extreme Customs

employed more than two (2) employees.

       20.     During the relevant time periods as stated herein, Defendant Extreme Customs’

annual dollar volume of sales or business exceeded $500,000.

       21.     During the relevant time periods as stated herein, Defendants, individually and

collectively, were an “employer” as that term is defined under the FLSA, 29 U.S.C. §§ 203(d)

and (e).

       22.     During the relevant time periods as stated herein, Defendants, individually and

collectively, were an “employer” of Plaintiff, and Plaintiff was “employed” by Defendants, as




           Case 1:21-cv-00995-WCG Filed 08/25/21 Page 4 of 21 Document 1
those terms, or variations thereof, are used in Wis. Stat. §§ 109.01 et seq., 103.01 et seq., 104.01

et seq., and Wis. Admin. Code § DWD 272.01.

       23.     Plaintiff brings this action on behalf of himself and all other similarly-situated

hourly-paid, non-exempt employees employed by Defendants within the three (3) years

immediately preceding the filing of this Complaint (ECF No. 1). Plaintiff and all other hourly-

paid, non-exempt employees were subjected to Defendants’ same unlawful policies as

enumerated herein and performed similar job duties on Defendants’ behalf, for Defendants’

benefit, and/or with Defendants’ knowledge at locations that were owned, operated, and

managed by Defendants.

       24.     During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendants supervised Plaintiff’s and all other hourly-paid, non-exempt

employees’ day-to-day activities.

       25.     During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendants hired, terminated, promoted, demoted, and suspended Plaintiff and all

other hourly-paid, non-exempt employees.

       26.     During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendants reviewed Plaintiff’s work performance and the work performance of all

other hourly-paid, non-exempt employees.

       27.     During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendants established Plaintiff’s and all other hourly-paid, non-exempt

employees’ work schedules and provided Plaintiff and all other hourly-paid, non-exempt

employees with work assignments and hours of work.




         Case 1:21-cv-00995-WCG Filed 08/25/21 Page 5 of 21 Document 1
       28.    During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendants established the terms, conditions, work rules, policies, and procedures

by which Plaintiff and all other hourly-paid, non-exempt employees abided in the workplace.

       29.    During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendants oversaw, managed, and adjudicated Plaintiff’s and all other hourly-

paid, non-exempt employees’ employment-related questions, benefits-related questions, and

workplace issues.

       30.    During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendants compensated Plaintiff and all other hourly-paid, non-exempt employees

for hours worked and/or work performed, including with additional forms of compensation, such

as monetary bonuses, commissions, incentives, and/or other rewards and payments.

       31.    During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), and in furtherance of their job duties and responsibilities as part of Defendants’

business practice, Plaintiff and all other hourly-paid, non-exempt employees regularly engaged

in interstate communications and/or correspondence with Defendants’ customers, prospective

customers, adverse parties, and vendors.

                                GENERAL ALLEGATIONS

       32.    In approximately March 2021, Defendants hired Plaintiff into the position of

Sales Associate working primarily at Defendant’s Oshkosh, Wisconsin location.

       33.    During Plaintiff’s employment with Defendants, Plaintiff performed compensable

work on Defendants’ behalf, with Defendants’ knowledge, for Defendants’ benefit, and/or at

Defendants’ direction as an hourly-paid, non-exempt employee in the position of Sales

Associate.




         Case 1:21-cv-00995-WCG Filed 08/25/21 Page 6 of 21 Document 1
       34.    In approximately July 2021, Plaintiff’s employment with Defendants ended.

       35.    During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all other hourly-paid, non-exempt employees were employed by

Defendants in hourly-paid, non-exempt job positions and performed compensable work on

Defendants’ behalf, with Defendants’ knowledge, for Defendants’ benefit, and/or at Defendants’

direction at physical locations that were owned, operated, and managed by Defendants.

       36.    During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendants maintained employment records and other documentation regarding

Plaintiff and all other hourly-paid, non-exempt employees.

       37.    During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendants maintained a centralized system for tracking and/or recording hours

worked by Plaintiff and all other hourly-paid, non-exempt employees.

       38.    During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendants maintained a centralized system for compensating Plaintiff and all

other hourly-paid, non-exempt employees for all remuneration earned.

       39.    During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all other hourly-paid, non-exempt employees frequently worked in

excess of forty (40) hours per workweek.

       40.    During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendants knew or had knowledge that Plaintiff and all other hourly-paid, non-

exempt employees frequently worked in excess of forty (40) hours per workweek.




         Case 1:21-cv-00995-WCG Filed 08/25/21 Page 7 of 21 Document 1
       41.     During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendants tracked and/or recorded Plaintiff’s and all other hourly-paid, non-

exempt employees’ hours worked each workweek.

       42.     During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendants compensated Plaintiff and all other hourly-paid, non-exempt employees

on a bi-weekly basis via paycheck.

       43.     During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendants’ workweek for FLSA and WWPCL purposes was Sunday through

Saturday.

       44.     During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1) and on a bi-weekly, monthly, quarterly, and/or ad hoc basis, Plaintiff and all other

hourly-paid, non-exempt employees earned and were compensated with monetary bonuses,

commissions, incentives, awards, and/or other rewards and payments based on their hours

worked or work performed during their employment with Defendants.

       45.     During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all other hourly-paid, non-exempt employees were subject to

Defendants’ same unlawful policy, practice, custom, and/or scheme of failing to include all

forms of non-discretionary compensation, such as monetary bonuses, commissions, incentives,

awards, and/or other rewards and payments, in their regular rates of pay for overtime purposes in

violation of the FLSA and WWPCL.

       46.     During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all other hourly-paid, non-exempt employees employed by Defendants

were legally entitled to overtime pay for all hours worked in excess of forty (40) in a workweek.




         Case 1:21-cv-00995-WCG Filed 08/25/21 Page 8 of 21 Document 1
       47.     During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendants’ policies in practice failed to compensate Plaintiff and all other hourly-

paid, non-exempt employees for all hours worked each workweek, including but not limited to at

the correct and lawful overtime rate of pay for all hours worked and work performed in excess of

forty (40) hours in a workweek.

       48.     During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendants’ unlawful pay practices as described herein resulted in Plaintiff and all

other hourly-paid, non-exempt employees being deprived compensation for all hours worked

each workweek, including but not limited to overtime pay for all hours worked in excess of forty

(40) in a workweek.

       49.     During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendants were or should have been aware that their policies in practice did not

properly and lawfully compensate Plaintiff and all other hourly-paid, non-exempt employees for

all hours worked each workweek, including but not limited to at the correct and lawful overtime

rate of pay for all hours worked in excess of forty (40) in a workweek.

                  COLLECTIVE ACTION ALLEGATIONS UNDER THE FLSA

       50.     Plaintiff brings this action on behalf of himself and all other similarly situated

employees as authorized under the FLSA, 29 U.S.C. § 216(b). The similarly situated employees

include:

                      All current and former hourly-paid, non-exempt employees
                      employed by Defendants within the three (3) years
                      immediately preceding the filing of this Complaint (ECF
                      No. 1) who have not been compensated for all hours
                      worked in excess of forty (40) hours in a workweek at the
                      proper, correct, and/or lawful overtime rate of pay.




           Case 1:21-cv-00995-WCG Filed 08/25/21 Page 9 of 21 Document 1
       51.     Plaintiff and the FLSA Collective primarily performed non-exempt job duties

each workweek and, thus, were legally entitled to overtime pay for all hours worked in excess of

forty (40) in a workweek.

       52.     Plaintiff and the FLSA Collective were compensated on an hourly basis (and not

on a salary basis) each workweek and, thus, were legally entitled to overtime pay for all hours

worked in excess of forty (40) in a workweek.

       53.     During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendants compensated Plaintiff and the FLSA Collective with, in addition to an

hourly or regular rate(s) of pay, other forms of non-discretionary compensation – such as

performance-based and/or attendance-based monetary bonuses, commissions, incentives, awards,

and/or other rewards and payments – on a bi-weekly, monthly, quarterly, and/or ad hoc basis.

       54.     During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), the monetary compensation that Defendants provided to Plaintiff and the FLSA

Collective was non-discretionary in nature: it was made pursuant to a known plan (performance

or productivity) or formula and/or were announced and known to Plaintiff and the FLSA

Collective to encourage and/or reward their steady, rapid, productive, reliable, safe, consistent,

regular, predictable, continued, and/or efficient work performance and/or hours worked.

       55.     During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendants’ pay practices failed to include all forms of non-discretionary

compensation, such as monetary bonuses, commissions, incentives, awards, and/or other rewards

and payments, in Plaintiff’s and the FLSA Collective’s regular rate(s) of pay for overtime

calculation and compensation purposes during workweeks when said employees worked more

than forty (40) hours during the representative time period.




        Case 1:21-cv-00995-WCG Filed 08/25/21 Page 10 of 21 Document 1
       56.     Defendants’ deliberate failure to properly compensate Plaintiff and the FLSA

Collective in such a fashion as described in the aforementioned paragraphs violated federal law

as set forth in the FLSA.

       57.     Defendants’ unlawful practice as it related to non-discretionary compensation

described herein failed to compensate and deprived Plaintiff and the FLSA Collective of the

appropriate and lawful overtime wages and compensation due and owing to them, in violation of

the FLSA.

       58.     Defendants were or should have been aware that their unlawful practice as it

related to non-discretionary compensation failed to compensate and deprived Plaintiff and the

FLSA Collective of the appropriate and lawful overtime wages and compensation due and owing

to them, in violation of the FLSA.

       59.     Plaintiff’s FLSA Cause of Action is brought under and maintained as an opt-in

Collective Action Pursuant to Section 216(b) of the FLSA, 29 U.S.C. § 216(b), on behalf of the

FLSA Collective, and this Cause of Action may be pursued by those who affirmatively opt in to

this case, pursuant to 29 U.S.C. § 216(b).

       60.     Plaintiff and the FLSA Collective are and have been similarly situated, have and

have had substantially similar job requirements, and/or pay provisions, and are and have been

subject to Defendants’ decisions, policies, plans and programs, practices, procedures, protocols,

routines, and rules willfully failing and refusing to compensate them properly and lawfully with

overtime compensation. Plaintiff’s claims and causes of action as stated herein are the same as

those of the FLSA Collective.

       61.     Plaintiff and the FLSA Collective seek relief on a collective basis challenging,

among any other FLSA violations, Defendants’ practice of failing to include all forms of non-




        Case 1:21-cv-00995-WCG Filed 08/25/21 Page 11 of 21 Document 1
discretionary compensation in the FLSA Collective’s regular rates of pay for overtime

compensation and calculation purposes.

       62.      The FLSA Collective is readily ascertainable. For purpose of notice and other

purposes related to this action, the names, phone numbers, and addresses are readily available

from Defendants. Notice can be provided to the FLSA Collective via first class mail to the last

address known by Defendants and through posting at Defendant Extreme Custom’s locations in

areas where postings are normally made.

       63.      Defendants’ conduct, as set forth in this Complaint, was willful and in bad faith,

and has caused significant damages to Plaintiff and the FLSA Collective.

                          RULE 23 CLASS ALLEGATIONS – WISCONSIN

       64.      Plaintiff brings this action on behalf of himself and all other similarly situated

employees pursuant to the WWPCL, under Fed. R. Civ. P. 23. The similarly situated employees

include:

                       All current and former hourly-paid, non-exempt employees
                       employed by Defendants in the State of Wisconsin within
                       the two (2) years immediately preceding the filing of this
                       Complaint (ECF No. 1) and through the date of final
                       judgment who have not been compensated for all hours
                       worked in excess of forty (40) hours in a workweek at the
                       proper, correct, and/or lawful overtime rate of pay.

       65.      The Wisconsin Class members are readily ascertainable. The number and identity

of the Wisconsin Class members are determinable from the records of Defendants. The job titles,

length of employment, and the rates of pay for the Wisconsin Class members are also

determinable from Defendants’ records. For purposes of notice and other purposes related to this

action, their names and addresses are readily available from Defendants. Notice can be provided

by means permissible under Fed. R. Civ. P. 23.




           Case 1:21-cv-00995-WCG Filed 08/25/21 Page 12 of 21 Document 1
       66.     The proposed Wisconsin Class is so numerous that joinder of all members is

impracticable, and more importantly the disposition of their claims as a class will benefit the

parties and the Court. Although the precise number of such persons is unknown, upon

information and belief, there are over thirty (30) members of the Wisconsin Class.

       67.     Plaintiff’s claims are typical of those claims which could be alleged by any

member of the Wisconsin Class, and the relief sought is typical of the relief which would be

sought by each member of the Wisconsin Class in separate actions. All of the Wisconsin Class

members were subject to the same corporate practices of Defendants, as alleged herein.

Defendants’ corporate-wide policies and practices affected all Wisconsin Class members

similarly, and Defendants benefited from the same type of unfair and/or wrongful acts as to each

Wisconsin Class member. Plaintiff and other Wisconsin Class members sustained similar losses,

injuries and damages arising from the same unlawful policies, practices and procedures.

       68.     Plaintiff is able to fairly and adequately protect the interests of the Wisconsin

Class and has no interests antagonistic to the Wisconsin Class. Plaintiff is represented by counsel

who is experienced and competent in both collective/class action litigation and employment

litigation and have previously represented plaintiffs in wage and hour cases.

       69.     A class action is superior to other available methods for the fair and efficient

adjudication of the controversy – particularly in the context of wage and hour litigation where

individual class members lack the financial resources to vigorously prosecute a lawsuit against

corporate defendants. Class action treatment will permit a number of similarly-situated persons

to prosecute their common claims in a single forum simultaneously, efficiently, and without the

unnecessary duplication of efforts and expense that numerous individual actions engender.

Because the losses, injuries and damages suffered by each of the individual Wisconsin Class




        Case 1:21-cv-00995-WCG Filed 08/25/21 Page 13 of 21 Document 1
members are small in the sense pertinent to a class action analysis, the expenses and burden of

individual litigation would make it extremely difficult or impossible for the individual Wisconsin

Class members to redress the wrongs done to them.

          70.   Important public interests will be served by addressing the matter as a class

action. The adjudication of individual litigation claims would result in a great expenditure of

Court and public resources; however, treating the claims as a class action would result in a

significant saving of these costs. The prosecution of separate actions by individual members of

the Wisconsin Class would create a risk of inconsistent and/or varying adjudications with respect

to the individual members of the Wisconsin Class, establishing incompatible standards of

conduct for Defendants and resulting in the impairment of class members’ rights and the

disposition of their interests through actions to which they were not parties. The issues in this

action can be decided by means of common, class-wide proof. In addition, if appropriate, the

Court can, and is empowered to, fashion methods to efficiently manage this action as a class

action.

          71.   Defendants have violated the WWPCL regarding payment of wages and overtime

premium wages. Current employees are often afraid to assert their rights out of fear of direct or

indirect retaliation. Former employees are fearful of bringing claims because doing so can harm

their employment, future employment, and future efforts to secure employment. Class actions

provide class members who are not named in the Complaint a degree of anonymity which allows

for the vindication of their rights while eliminating or reducing these risks.

          72.   There are questions of fact and law common to the Wisconsin Class that

predominate over any questions affecting only individual members. The questions of law and

fact common to the Wisconsin Class arising from Defendants’ actions include, without




          Case 1:21-cv-00995-WCG Filed 08/25/21 Page 14 of 21 Document 1
limitation, the following: (a) Whether Defendants provided the Wisconsin Class with forms of

non-discretionary compensation; (b) Whether Defendants maintained an unlawful compensation

system that failed to include these forms of non-discretionary compensation in current and

former hourly-paid, non-exempt employees’ regular rates of pay for overtime calculation

purposes; and (c) The nature and extent of class-wide injury and the measure of damages for the

injury.

          73.    The questions set forth above predominate over any questions affecting only

individual persons, and a class action is superior with respect to considerations of consistency,

economy, efficiency, fairness and equity, to other available methods for the fair and efficient

adjudication of the state law claims.

                                    FIRST CLAIM FOR RELIEF
                 Violations of the Fair Labor Standards Act of 1938, as Amended
          (Plaintiff on behalf of himself and the FLSA Collective – Overtime Pay Owed)

          74.    Plaintiff, on behalf of himself and the FLSA Collective, reasserts and incorporates

by reference all paragraphs set forth above as if restated herein.

          75.    At all times material herein, Plaintiff and the FLSA Collective have been entitled

to the rights, protections, and benefits provided under the FLSA, 29 U.S.C. § 201 et seq.

          76.    At all times material herein, Defendants were an employer of Plaintiff and the

FLSA Collective as provided under the FLSA.

          77.    At all times material herein, Plaintiff and the FLSA Collective were employees of

Defendants as provided under the FLSA.

          78.    Plaintiff and the FLSA Collective are victims of uniform compensation policy and

practice in violation of the FLSA.




           Case 1:21-cv-00995-WCG Filed 08/25/21 Page 15 of 21 Document 1
       79.     Defendants violated the FLSA by failing to account for and compensate Plaintiff

and the FLSA Collective for overtime premium pay at the proper and correct overtime rate of

pay for each hour worked in excess of forty (40) hours each workweek by failing to include all

forms of non-discretionary compensation in the FLSA Collective’s regular rates of pay for

overtime calculation purposes.

       80.     The FLSA regulates, among other things, the payment of an overtime premium by

employers whose employees are engaged in commerce, or engaged in the production of goods

for commerce, or employed in an enterprise engaged in commerce or in the production of goods

for commerce. 29 U.S.C. § 207(a)(1).

       81.     Defendants’ failure to properly compensate Plaintiff and the FLSA Collective and

failure to properly include all forms of non-discretionary compensation in the regular rate of pay

for overtime calculations purposes was willfully perpetrated. Defendants also have not acted in

good faith and with reasonable grounds to believe its actions and omissions were not a violation

of the FLSA, and as a result thereof, Plaintiff and the FLSA Collective are entitled to recover an

award of liquidated damages in an amount equal to the amount of unpaid overtime premium pay

described above pursuant to Section 216(b) of the FLSA, 29 U.S.C. § 216(b). Alternatively,

should the Court find that Defendants acted in good faith or with reasonable grounds in failing to

pay overtime premium pay wages, Plaintiff and the FLSA Collective are entitled to an award of

pre-judgment interest at the applicable legal rate.

       82.     As a result of the aforesaid willful violations of the FLSA’s provisions, overtime

compensation has been unlawfully withheld by Defendants from Plaintiff and the FLSA

Collective for which Defendants are liable pursuant to 29 U.S.C. § 216(b).




        Case 1:21-cv-00995-WCG Filed 08/25/21 Page 16 of 21 Document 1
       83.     Plaintiff and the FLSA Collective are entitled to damages equal to the mandated

overtime premium pay within the three (3) years preceding the date of filing of this Complaint,

plus periods of equitable tolling because Defendants acted willfully and knew or showed reckless

disregard of whether its conduct was prohibited by the FLSA.

       84.     Pursuant to FLSA, 29 U.S.C. § 216(b), successful plaintiffs are entitled to

reimbursement of the costs and attorneys’ fees expended in successfully prosecuting an action

for unpaid wages and overtime wages.

                                SECOND CLAIM FOR RELIEF
        Violations of Wisconsin’s Wage Payment and Collection Laws, as Amended
       (Plaintiff, on behalf of himself and the Wisconsin Class – Overtime Pay Owed)

       85.     Plaintiff, on behalf of himself and the Wisconsin Class, re-allege and incorporate

all previous paragraphs as if they were set forth herein.

       86.     At all relevant times: Plaintiff and the Wisconsin Class were employees of

Defendants within the meaning of Wis. Stat. §§ 109.01(1r), 103.001(5), and 104.01(2)(a);

Defendants were an employer of Plaintiff and the Wisconsin Class within the meaning of Wis.

Stat. §§ 109.01(2), 103.001(6), and 104.01(3)(a), and Wis. Admin. Code § DWD 272.01(5); and

Defendants employed, and/or continue to employ, Plaintiff and the Wisconsin Class within the

meaning of Wis. Stat. §§ 109.01 et seq., 103.01 et seq., 104.01 et seq., and § DWD 272.01.

       87.     Throughout the Wisconsin Class Period, Plaintiff and the Wisconsin Class

regularly performed activities that were an integral and indispensable part of their principal

activities without receiving compensation for these activities.

       88.     At all relevant times, Defendants had common policies, programs, practices,

procedures, protocols, routines, and rules of willfully failing to properly pay Plaintiff and the

Wisconsin Class overtime compensation.




        Case 1:21-cv-00995-WCG Filed 08/25/21 Page 17 of 21 Document 1
         89.   Defendants willfully failed to pay Plaintiff and the Wisconsin Class overtime

premium compensation for all hours worked in excess of forty (40) hours a workweek in

violation of Wisconsin Wage Payment Laws by failing to include all forms of non-discretionary

compensation in the Wisconsin Class’ regular rates of pay for overtime calculation purposes.

         90.   The foregoing conduct, as alleged above, constitutes continuing, willful violations

of the Wisconsin Wage Payment and Collection Laws.

         91.   As set forth above, Plaintiff and the Wisconsin Class members have sustained

losses in their compensation as a proximate result of Defendants’ violations. Accordingly,

Plaintiff and the Wisconsin Class seek damages in the amount of their respective unpaid

compensation, injunctive relief requiring Defendants to cease and desist from its violations of the

Wisconsin laws described herein and to comply with them, and such other legal and equitable

relief as the Court deems just and proper. Under Wis. Stat. § 109.11, Plaintiff and the Wisconsin

Class may be entitled to liquidated damages equal and up to fifty percent (50%) of the unpaid

wages.

         92.   Plaintiff and the Wisconsin Class seek recovery of attorneys’ fees and the costs of

this action to be paid by Defendants pursuant to the WWPCL.

                                 THIRD CLAIM FOR RELIEF
         Violations of Wisconsin’s Wage Payment and Collection Laws, as Amended
                    (Plaintiff, on behalf of himself – Unpaid Commissions)

         93.   Plaintiff reasserts and incorporates by reference all paragraphs set forth above as if

restated herein.

         94.   At all times material herein, Plaintiff was an employee of Defendants within the

meaning of Wis. Stat. § 109.01(1r), Wis. Stat. §103.001(5), and Wis. Stat. §104.01(2)(a).




         Case 1:21-cv-00995-WCG Filed 08/25/21 Page 18 of 21 Document 1
       95.       At all times material herein, Defendants were employers of Plaintiff within the

meaning of Wis. Stat. § 109.01(2), Wis. Stat. §103.001(6), Wis. Stat. §104.01(3)(a), and Wis.

Admin. Code § DWD 272.01(5).

       96.       At all times material herein, Defendants employed Plaintiff within the meaning of

Wis. Stat. §§109.01 et seq., 103.01 et seq., 104.01 et seq., and Wis. Admin. Code § DWD

272.01.

       97.       At all times material herein, Plaintiff regularly performed activities that were an

integral and indispensable part of his principal activities without receiving compensation for

these activities, including at an overtime rate of pay.

       98.       During Plaintiff’s employment with Defendants, Plaintiff earned monetary

commissions based upon his hours worked and/or work performed at Defendants.

       99.       At all times material herein, Plaintiff was entitled to payments and earned

commissions from Defendants at the agreed upon wage, as defined in Wis. Stat. § 109.01(3), and

pursuant to Wis. Stat. § 109.03.

       100.      During Plaintiff’s employment with Defendants and upon the end of Plaintiff’s

employment with Defendants, Defendants did not compensate Plaintiff with earned and agreed-

upon commissions pursuant to Wis. Stat. § 109.03 in the amount of approximately $1,500.00.

          101.   The foregoing conduct, as alleged above, constitutes willful violations of the

WWPCL.

          102.   As set forth above, Plaintiff sustained losses in compensation as a proximate result

of Defendants’ violations. Accordingly, Plaintiff seeks damages in the amount of his unpaid

compensation, injunctive relief requiring Defendants to cease and desist from their violations of

the Wisconsin laws described herein and to comply with them, and such other legal and equitable




          Case 1:21-cv-00995-WCG Filed 08/25/21 Page 19 of 21 Document 1
relief as the Court deems just and proper. Under Wis. Stat. § 109.11, Plaintiff may be entitled to

liquidated damages equal and up to fifty percent (50%) of the unpaid wages.

       103.    Plaintiff seeks recovery of attorneys’ fees and the costs of this action to be paid by

Defendants, pursuant to the WWPCL.

       WHEREFORE, it is respectfully prayed that this Court grant the following relief:

           a) At the earliest possible time, issue an Order allowing Notice, or issue such Court
              supervised Notice, to all similarly-situated current and former hourly-paid, non-
              exempt employees employed by Defendants informing them of this action and
              their rights to participate in this action. Such Notice shall inform all similarly-
              situated current and qualified former employees of the pendency of this action,
              the nature of this action, and of their right to “opt in” to this action. Additionally,
              such notice will include a statement informing the similarly-situated current and
              qualified former employees that it is illegal for Defendants to take any actions in
              retaliation of their consent to join this action;

           b) At the earliest possible time, issue an Order certifying this action as a class action
              pursuant to Federal Rules of Civil Procedure 23;

           c) At the earliest possible time, issue an Order appointing Walcheske & Luzi, LLC
              as class counsel pursuant to Federal Rules of Civil Procedure 23;

           d) Issue an Order, pursuant to the Declaratory Judgment Act, 28 U.S.C. §§ 2201-
              2202, declaring Defendants’ actions as described in the Complaint as unlawful
              and in violation of the FLSA and Wisconsin Law and applicable regulations and
              as willful as defined in the FLSA and Wisconsin Law;

           e) Issue an Order directing and requiring Defendants to pay Plaintiff and all other
              similarly-situated hourly-paid, non-exempt employees damages in the form of
              reimbursement for unpaid overtime wages for all time spent performing
              compensable work for which they were not paid pursuant to the rate provided by
              the FLSA and WWPCL;

           f) Issue an Order directing and requiring Defendants to pay Plaintiff and all other
              similarly-situated hourly-paid, non-exempt employees liquidated damages
              pursuant to the FLSA and WWPCL in an amount equal to, and in addition to the
              amount of wages and overtime wages owed to them;

           g) Issue an Order directing Defendants to reimburse Plaintiff and all other similarly-
              situated hourly-paid, non-exempt employees for the costs and attorneys’ fees
              expended in the course of litigating this action, pre-judgment and post-judgment
              interest; and




        Case 1:21-cv-00995-WCG Filed 08/25/21 Page 20 of 21 Document 1
          h) Provide Plaintiff and all other similarly-situated hourly-paid, non-exempt
             employees with such other and further relief, as the Court deems just and
             equitable.

             PLAINTIFF DEMANDS A JURY AS TO ALL TRIABLE ISSUES

             Dated this 25th day of August, 2021

                                                   WALCHESKE & LUZI, LLC
                                                   Counsel for Plaintiff

                                                   s/ Scott S. Luzi                     ____
                                                   James A. Walcheske, State Bar No. 1065635
                                                   Scott S. Luzi, State Bar No. 1067405
                                                   David M. Potteiger, State Bar No. 1067009
WALCHESKE & LUZI, LLC
235 N. Executive Drive, Suite 240
Brookfield, Wisconsin 53005
Telephone: (262) 780-1953
Fax: (262) 565-6469
E-Mail: jwalcheske@walcheskeluzi.com
E-Mail: sluzi@walcheskeluzi.com
E-Mail: dpotteiger@walcheskeluzi.com




       Case 1:21-cv-00995-WCG Filed 08/25/21 Page 21 of 21 Document 1
